1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JAMES SHARKEY,                                        Case No. 2:20-cv-00397-JAD-BNW
4                                             Plaintiff                     ORDER
5           v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS et al.,
7
                                         Defendants
8
9
     I.     DISCUSSION
10
            Plaintiff is no longer at the address on file with the Court. (See ECF No. 7). Plaintiff
11
     has not filed an updated address with this Court. The Court notes that pursuant to Nevada
12
     Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court written
13
     notification of any change of mailing address, email address, telephone number, or
14
     facsimile number. The notification must include proof of service on each opposing party
15
     or the party’s attorney. Failure to comply with this rule may result in the dismissal of the
16
     action, entry of default judgment, or other sanctions as deemed appropriate by the court.”
17
     Nev. Loc. R. IA 3-1. This Court grants Plaintiff until Friday, August 6, 2021, to file his
18
     updated address with this Court. If Plaintiff does not update the Court with his current
19
     address by Friday, August 6, 2021, this case will be subject to dismissal without prejudice.
20
     II.    CONCLUSION
21
            For the foregoing reasons, it is ordered that Plaintiff will file an updated address
22
     with the Clerk of the Court by Friday, August 6, 2021.
23
            It is further ordered that, if Plaintiff fails to timely comply with this order, this case
24
     will be subject to dismissal without prejudice.
25
            DATED THIS 9th day of July 2021.
26
27
                                                 UNITED STATES MAGISTRATE JUDGE
28
